Relator has appealed from an order of Special Term of Supreme Court of Clinton County dismissing a writ of habeas corpus. Relator was indicted for the crime of robbery in the first degree as a second offender. He pleaded guilty to the crime of robbery in the third degree and was sentenced to a term of not less than ten years and not more than twenty years. It is his contention that he was improperly sentenced as a second offender since no information was filed against him charging a previous conviction as provided by section 1943 of the Penal Law. His contention is without merit. (People v. Gowasky, 244 H. Y. 451). The same question was presented to us in May, 1947 (People ex rel. Jdblonwski v. Jackson, 272 App. Div. 859). The same question was before the court in People ex rel. Williams v. Jackson (272 App. Div. 859). Order affirmed, without costs. All concur.